                Case 2:19-cv-00644-RAJ Document 177 Filed 02/03/21 Page 1 of 2



                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
9                                       AT SEATTLE
10
     LYNNE HOUSERMAN,
11                                                      CONSOLIDATED UNDER
                              Plaintiff,                NO. 2:19-CV-00644-RAJ
12        v.
13                                   NO. 2:19-CV-00336-RAJ
     COMTECH TELECOMMUNICATIONS      NO. 2:19-CV-00644-RAJ
14   CORPORATION, FRED KORNBERG, AND
     MICHAEL D. PORCELAIN
15
16                            Defendants.               ORDER ON MOTION TO
17                                                      EXCLUDE CERTAIN OPINIONS
                                                        OF TODD MILBOURN, PH.D.
18
     TELECOMMUNICATION SYSTEMS, INC.,
19                Plaintiff,
20
     v.
21
     LYNNE HOUSERMAN AND MOTOROLA
22
     SOLUTIONS, INC.,
23                    Defendants.
24             This matter comes before the Court on a motion to exclude certain opinions of

25   damages expert, Todd Milbourn, Ph.D., filed by Defendants Lynne Houserman and

26   Motorola Solutions, Inc. (“Motorola”) in TeleCommunication Systems, Inc. v. Houserman

27
28   ORDER – 1
             Case 2:19-cv-00644-RAJ Document 177 Filed 02/03/21 Page 2 of 2




1    and Motorola Solutions, Inc., Case No. 2:19-cv-00336-RAJ. T-Dkt. 1 # 108. Plaintiff
2    TeleCommunication Systems, Inc. (“TCS”) opposes the motion. T-Dkt. # 117. After the
3    briefing on this motion was complete, this case was consolidated with Houserman v.
4    Comtech Telecommunications Corp., et al., Case No. 2:19-cv-00644-RAJ, which was
5    designated as the lead case on December 7, 2020. H-Dkt. # 143.
6           In this motion, Ms. Houserman and Motorola seek to exclude the opinions and
7    calculations of Dr. Milbourn, specifically as they relate to Ms. Houserman’s alleged
8    breach of her non-compete agreement with her prior employer, TCS. T-Dkt. # 108 at 2.
9    These opinions and calculations are contained in Section VI of Dr. Milbourn’s Report.
10   Id. at 10. There is no need for the Court to address Dr. Milbourn’s calculations or
11   methodology for measuring damages, however, because the Court has concluded that the
12   non-compete agreement at issue is unenforceable. See T-Dkt. # 176. The Court finds
13   that the motion to exclude is therefore moot and DENIES it accordingly.
14
15          DATED this 3rd day of February, 2021.
16
17
18
                                                      A
19                                                    The Honorable Richard A. Jones
                                                      United States District Judge
20
21
22
23
24
25
26   1
       “T-Dkt.” refers to filings in TeleCommunication Systems, while “H-Dkt.” refers to
     filings in Houserman v. Comtech Telecommunications Corp., et al., Case No. 2:19-cv-
27
     00644-RAJ.
28   ORDER – 2
